                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Taylor Rhoan, SBN 294941
                                                       Nicholas W. McKinney, SBN 322792
                                                   4   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   5   TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                   6
                                                       Attorneys for Defendants COUNTY OF SACRAMENTO,
                                                   7
                                                       DAWN WALKER, JENNIFER LAMB, SACRAMENTO SHERIFF’S
                                                   8   DEPARTMENT OFFICER MA

                                                   9                                   UNITED STATE DISTRICT COURT
                                                  10                                  EASTERN DISTRICT OF CALIFORNIA

                                                  11
                                                       BROOKS BRIDGES and ANITA                         CASE NO. 2:18-cv-02978 MCE EFB
                                                  12   STENGEL,
                                                                                                        STIPULATION AND ORDER TO
                 350 University Ave., Suite 200




                                                  13
                                                                         Plaintiff,                     MODIFY PRETRIAL SCHEDULING
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                    ORDER
                                                       v.
                                                  15
                                                       COUNTY OF SACRAMENTO,                            Complaint Filed: 11/14/2018
                                                  16
                                                       DAWN WALKER, JENNIFER LAMB,
                                                  17   SACRAMENTO SHERIFF’S
                                                       DEPARTMENT OFFICER MA, and DOES
                                                  18   1 through 50, inclusive,
                                                  19
                                                                   Defendants.
                                                  20   ___________________________________/
                                                  21
                                                  22           COME NOW THE PARTIES by and through their respective attorneys and subject to the

                                                  23   approval of this Court, hereby stipulate and respectfully request the following modifications

                                                  24   and/or amendments to this Court’s Pretrial Scheduling Order of November 15, 2018 [Dkt. 4]

                                                  25   regarding the scheduling of this case:

                                                  26           • That the discovery cut-off date currently set for November 14, 2019 be moved to March

                                                  27           14, 2020;

                                                  28           • That the expert witness disclosure cut-off date currently set for January 13, 2020 be

                                                       {02082767.DOCX}                                 1

                                                                STIPULATION AND [PROPOSED] ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
                                                   1           moved to May 13, 2020;
                                                   2           • That the supplemental expert witness disclosure cut-off date currently set for February
                                                   3           12, 2020 be moved to June 12, 2020;
                                                   4           • That the Dispositive Motion filing cut-off date currently set for May 12, 2020 be moved
                                                   5           to September 12, 2020;
                                                   6           This calendaring modification is requested so that the parties can attempt to resolve the
                                                   7   case prior to the completion of discovery and the retention or further retention of experts. The
                                                   8   parties believe that the savings in costs and attorney fees that this stipulation would permit could
                                                   9   significantly increase the chances of resolution.
                                                  10           IT IS SO STIPULATED.
                                                  11                                                           Respectfully submitted,
                                                  12   Dated: September 30, 2019                               WEINBERGER LAW FIRM
                 350 University Ave., Suite 200




                                                  13
                                                                                                               By _________/s/_____________________
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                                 Joseph B. Weinberger
                                                                                                                     Attorneys for Plaintiffs
                                                  15
                                                  16   Dated: September 30, 2019                               PORTER SCOTT
                                                                                                               A PROFESSIONAL CORPORATION
                                                  17
                                                  18                                                           By __________/s/____________________
                                                                                                                     Carl L. Fessenden
                                                  19                                                                 Taylor Rhoan
                                                                                                                     Nicholas W. McKinney
                                                  20
                                                                                                                     Attorneys for Defendants
                                                  21
                                                  22           IT IS SO ORDERED.

                                                  23   Dated: September 30, 2019

                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02082767.DOCX}                                     2

                                                                STIPULATION AND [PROPOSED] ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
